—Judgment, Supreme Court, Bronx County (John Byrne, J.), rendered July 8, 1997, convicting defendant, upon her plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4x/2 to 9 years, unanimously affirmed.
The court properly sentenced defendant to a prison term after she failed to successfully complete a residential drug program, thus breaching a core condition of her plea agreement (People v Gagnon, 245 AD2d 593, 595, Iv denied 91 NY2d 925). Concur — Ellerin, P. J., Sullivan, Wallach, Lerner and Buckley, JJ.